



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Yantha, 2013 ONCA 255

DATE: 20130423

DOCKET: C56710

Rosenberg, Watt and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

William Yantha

Appellant

Victor Giourgas, for the appellant

Marcella Henschel, for the respondent

Heard: April 22, 2013

On appeal from the sentence imposed on October 22, 2012
    by Justice David P. Cole of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

While the appellant raises a number of issues, it is sufficient for the
    purposes of resolving this appeal to deal with two. First, the trial judge
    jumped the Crowns submission by a considerable amount without giving counsel
    an opportunity to address the issue. Second, the trial judge refused to allow
    the appellant to address the court before sentencing, perhaps believing that he
    had given him that opportunity on the earlier occasion. The appellant has now
    served well beyond the sentence that might have been imposed had the Crowns
    submission been accepted.

[2]

In the circumstances, particularly given the appellants
    continuing commitment to seeking treatment, we think the appropriate
    disposition is to grant leave to appeal and reduce the sentence to time served.
    The probation terms as imposed by the trial judge will remain. We appreciate
    this may cause some hardship for the appellant because his mother lives in one
    of the named buildings. If this turns out to be a serious problem interfering
    with the appellants treatment or rehabilitation he can apply to have the terms
    of probation varied.


